Name: 2007/622/EC,Euratom: Council Decision of 26 September 2007 appointing an Italian member of the European Economic and Social Committee and amending Decisions 2006/524/EC, Euratom and 2006/651/EC, Euratom
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  economic geography;  EU institutions and European civil service
 Date Published: 2007-09-28

 28.9.2007 EN Official Journal of the European Union L 253/39 COUNCIL DECISION of 26 September 2007 appointing an Italian member of the European Economic and Social Committee and amending Decisions 2006/524/EC, Euratom and 2006/651/EC, Euratom (2007/622/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to the nomination submitted by the Italian government, Having obtained the opinion of the Commission, Whereas: (1) By Decision 2006/524/EC, Euratom appointing Czech, German, Estonian, Spanish, French, Italian, Latvian, Lithuanian, Luxembourg, Hungarian, Maltese, Austrian, Slovenian and Slovak members of the European Economic and Social Committee (1), and Decision 2006/651/EC, Euratom appointing Belgian, Greek, Irish, Cypriot, Dutch, Polish, Portuguese, Finnish, Swedish and British members and two Italian members of the European Economic and Social Committee (2), the Council appointed the Italian members of the European Economic and Social Committee for the period from 21 September 2006 to 20 September 2010. (2) An Italian members seat on the Committee has fallen vacant following the resignation of Mr Paolo NICOLETTI, HAS DECIDED AS FOLLOWS: Article 1 Mr Marco FELISATI is hereby appointed a member of the European Economic and Social Committee in place of Mr Paolo NICOLETTI for the remainder of the latters term of office, which runs until 20 September 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 26 September 2007. For the Council The President J. SILVA (1) OJ L 207, 28.7.2006, p. 30. (2) OJ L 269, 28.9.2006, p. 13.